Title: To Thomas Jefferson from Hugh Chisholm, 4 September 1808
From: Chisholm, Hugh
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Poplar forrest Sept. 4th 1808
                  
                  I think Proper to inform you how we come on with our work, I have done both of the Starways and one of the Nurssary, and in the course of this week I will have the others done, we Have also Run the colloms for the South Portaco and I think They will, when finishd be elegant the west room is finishd in the maner which you told me, I Still keep fill at the diging and give him all the assist that I possible can, it seems to go on tolarable Smothe but Slaugh, tho they is a very great improvement to Look at the house bsids the benefit by what Digging, is all ready done, I wood be glad to See you hear if it is not in your power to come soon it wood be necessery for you to give me some instructtions about the kitchen as I shall be ready for it in eight or ten days from this time, I am your obedient Servant
                  
                     Hugh Chisholm 
                     
                  
               